Exhibit 10.1(a)

 

CONVERTIBLE PROMISSORY NOTE

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED
OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN EFFECT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.  THE HOLDER OF THIS SECURITY IS SUBJECT TO THE TERMS OF
THE NOTE PURCHASE AGREEMENT, DATED AS OF MAY 8, 2015 (THE “PURCHASE AGREEMENT”),
AMONG IMPAC MORTGAGE HOLDINGS, INC., A MARYLAND CORPORATION (THE “COMPANY”), AND
THE PURCHASERS NAMED THEREIN.  A COPY OF SUCH PURCHASE AGREEMENT IS AVAILABLE AT
THE OFFICES OF THE COMPANY.

 

CONVERTIBLE PROMISSORY NOTE DUE 2020

 

No.                    

$

 

 

 

Impac Mortgage Holdings, Inc., a corporation duly organized and existing under
the laws of Maryland (herein called the “Company,” which term includes any
successor person under the Purchase Agreement), for value received, hereby
promises to pay to [                            ], or registered assigns, the
principal sum of [                      ] DOLLARS ($[                  ]) on or
before May 9, 2020 (the “Stated Maturity Date”) in accordance with the terms of
this Note.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

Dated:  May 8, 2015

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Attest:

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

1.                                      General.  This Note is one of a duly
authorized issue of Notes of the Company designated as its Convertible
Promissory Notes Due 2020 (the “Notes”), limited in aggregate principal amount
to $25,000,000, in each case, issued pursuant to the Note Purchase Agreement,
dated as of May 8, 2015 (the “Purchase Agreement”), among the Company and the
Purchasers named therein, to which Purchase Agreement and all amendments thereto
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company and the Noteholders
(including both the Purchasers and subsequent holders of the Notes) and of the
terms upon which the Notes are, and are to be, issued and delivered.

 

Payments of principal and interest on this Note shall be made, in accordance
with the Purchase Agreement and subject to applicable laws and regulations, by
wire transfer in immediately available funds to such account as any holder
hereof shall designate by written instructions received by the Company no less
than 5 days prior to any applicable Interest Payment Date (as defined infra) or
other applicable payment date hereunder, which wire instructions shall continue
in effect until such time as the holder otherwise notifies the Company or such
holder no longer is the registered owner of this Note.

 

2.                                      Payments of Principal and Interest.  The
Company promises to pay interest on the outstanding principal amount of this
Note from the date of issuance of this Note (or any Predecessor Note), or from
the most recent Interest Payment Date to which interest has been paid or duly
provided for, quarterly in arrears on March 31, June 30, September 30 and
December 31 in each year commencing June 30, 2015 (each, an “Interest Payment
Date”) and on the Stated Maturity Date, at an interest rate equal to 7.5% per
annum until the principal hereof is fully repaid; provided, however, that if any
Interest Payment Date falls on a date which is not a Business Day, interest due
on such Interest Payment Date shall be paid on the Business Day immediately
preceding such Interest Payment Date; provided, further, that such interest
payment shall include interest accruing to the calendar day immediately
preceding such Interest Payment Date.  Principal on this Note shall be due and
payable in full on the Stated Maturity Date.

 

To the extent that the payment of such interest shall be legally enforceable, in
the event of any Default on this Note, (x) the interest rate borne by this Note
shall immediately increase by, and (y) any principal of, or installment of
interest on, this Note which is overdue shall bear interest, in each case, at
the rate of 2% per annum in excess of the rate of interest then borne by this
Note from the date of such Default until cured or waived.

 

Interest on this Note shall be computed on the basis of a 360 day year of twelve
(12) months each comprised of thirty (30) days.

 

All interest and principal payable on any Interest Payment Date or other
applicable payment date hereunder will, as provided in the Purchase Agreement,
be paid to the person in whose name this Note (or one or more Predecessor Notes)
is registered at the close of business on the “Regular Record Date”, which shall
be the fifteenth calendar day (whether or not a Business Day) immediately
preceding such Interest Payment Date or other applicable payment date. 
Notwithstanding the foregoing, if this Note is issued after a Regular Record
Date and prior to the first Interest Payment Date, the record date for the first
Interest Payment Date hereunder shall be the original issue date.

 

3.                                      Prepayment.  This Note may not be
prepaid, in whole or in part, without the prior written consent of the holder of
this Note, except as expressly permitted by the terms of this Section 3 or by
clause (i) of Section 6 of this Note.

 

(a)                                 Prepayment Right.  The Company shall have
the right, but not the obligation, to prepay at any time prior to the Stated
Maturity Date all, but not less than all, amounts then owing under all of the
Notes, subject to the conditions set forth in this Section 3 (the “Prepayment”).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notice of Prepayment.  The Company may
exercise the right provided in Section 3(a) hereof by delivering written notice
(the “Prepayment Notice”) of its election to make the Prepayment, in accordance
with the provisions of Section 11.1 of the Purchase Agreement, to the holder of
each Note, not less than thirty (30) calendar days prior to the date (which
shall be a Business Day) that the Prepayment is to be made (the “Prepayment
Date”), and further stating therein:

 

(i)                                     the Prepayment Date;

 

(ii)                                  the total amount, including the Prepayment
Premium (as defined below), payable to such holder with respect to said Note on
the Prepayment Date in connection with the Prepayment (the “Total Prepayment
Amount”);

 

(iii)                               that, on the Prepayment Date, the Total
Prepayment Amount will become due and payable in full to such holder, as
proportionally reduced in the event that all or a portion of the outstanding
principal under said Note is the subject of a Conversion (as defined below)
noticed or elected as described in Section 3(e); and

 

(iv)                              that said Note is to be surrendered to the
Company on the Prepayment Date.

 

(c)                                  Prepayment Premium.  The Company shall pay
to the holder of each Note a prepayment premium (the “Prepayment Premium”) on
the Prepayment Date, as follows: in the event that the Prepayment is effected
prior to the expiration of the thirty (30)-month period following the Closing
Date, then the Company shall pay to such holder on the Prepayment Date a
Prepayment Premium in an amount equal to the entire amount of interest under
said Note through the third (3rd) anniversary of the Closing Date that is
forgone by such holder as a result of the occurrence of the Prepayment; in the
event that the Prepayment is effected after the expiration of such thirty
(30)-month period and prior to the Stated Maturity Date, then the Company shall
pay to such holder on the Prepayment Date a Prepayment Premium in an amount
equal to the entire amount of the interest under said Note that is forgone by
such holder as a result of the occurrence of the Prepayment (x) for a period of
six (6) months, or, if shorter, (y) for the period commencing on the Prepayment
Date and ending on the Stated Maturity Date.

 

(d)                                 Failure to Effectuate Prepayment.  In the
event that the Company fails to comply with any of its obligations under this
Section 3 in attempting to effectuate a purported Prepayment, the subject
Prepayment Notice shall thereupon be deemed null and void ab initio for all
purposes hereof, and any sums paid to the holder of this Note in connection with
such purported Prepayment shall be promptly returned by such holder to the
Company, and, if this Note was surrendered to the Company in connection with
such purported Prepayment, the Company shall promptly return this Note to such
holder.

 

(e)                                  Superseding Conversion Notice or Election. 
In the event that, during the period commencing with the delivery of the
Prepayment Notice to the holder of this Note and ending on the day preceding the
Prepayment Date, the holder of this Note either delivers a Conversion Notice (as
defined below) pursuant to the provisions of Section 5(b) hereof or receives
delivery of a Company Conversion Notice (as defined below) pursuant to the
provisions of Section 5(d) hereof, or the Electing Holders (as defined below)
timely make an election under clause (ii) of Section 6 hereof, then the
Prepayment shall be immediately and automatically deemed to apply only to that
portion, if any, of the outstanding principal of this Note that is not subject
to the Conversion so noticed or elected.

 

4.                                      OMITTED.

 

3

--------------------------------------------------------------------------------


 

5.                                      Conversion.

 

(a)                                 Optional Conversion by Holder.  Subject to
and in accordance with the provisions of this Section 5, at any time after
January 1, 2016 and through to and including the Stated Maturity Date, the
holder hereof may elect, in its sole discretion, to effect the conversion of all
or any portion of the outstanding principal under this Note into shares of the
Common Stock (“Conversion”).  The number of shares of Common Stock into which
the outstanding principal under this Note shall be converted pursuant to this
Section 5(a) shall be determined by dividing the amount of such principal the
holder hereof has elected to convert by $21.50 (including as adjusted pursuant
to the terms of this Section 5, the “Conversion Price”).  The Conversion Price,
and the number and nature of the securities into which this Note is convertible,
are subject to adjustment as provided in Section 5(f) hereof.  Upon such
Conversion, the entire amount of accrued and unpaid interest (and all other
amounts owing) under this Note through the effective date of Conversion shall be
immediately due and payable in cash to the holder of this Note, and such date
shall thereupon be deemed an Interest Payment Date for purposes of Section 2
hereof.

 

(b)                                 Manner of Effecting
Section 5(a) Conversion.  If the holder hereof elects to effect a Conversion
pursuant to Section 5(a) hereof, the holder hereof shall deliver, in accordance
with the provisions of Section 11.1 of the Purchase Agreement, a duly executed
written notice to the Company of such election specifying the amount of
principal to be converted (the “Conversion Notice”), and in such event the
Conversion shall be deemed to have been effected at the close of business on the
date such Conversion Notice is given.  Upon any Conversion of this Note pursuant
to Section 5(a) hereof, the rights of the holder hereof with respect to the
outstanding principal thereby converted shall cease, and the holder hereof shall
thereupon be deemed to have become the holder of record of the shares of Common
Stock (or other securities) into which this Note shall have been converted,
provided that, if the holder hereof elects to convert only a portion of the
outstanding principal pursuant to Section 5(a) hereof, then the Company will
promptly deliver a new note to the holder hereof, on the same terms and
conditions as this Note, with respect to the portion of the outstanding
principal that is not converted (the “New Note”).  Concurrently with the
delivery of a Conversion Notice, the holder hereof shall surrender this Note to
the Company.  Promptly upon its receipt of a Conversion Notice, the Company
shall (i) deliver to or upon the written order of the holder hereof a
certificate or certificates for the number of shares of Common Stock (or other
securities) issuable upon such Conversion, (ii) make a cash payment to the
holder in respect of any fraction of a share as provided in Section 5(e) hereof
and in the amount required pursuant to the last sentence of Section 5(a) hereof,
and (iii) if applicable, deliver a New Note to the holder hereof as set forth in
this Section 5(b).

 

(c)                                  Optional Conversion by Company.  In the
event that the market price per share of the Common Stock, as measured by the
average volume-weighted closing stock price per share of the Common Stock on the
NYSE MKT (or any other U.S. national securities exchange then serving as the
principal such exchange on which the shares of Common Stock are listed) for any
twenty (20) trading days in any period after January 1, 2016 of thirty (30)
consecutive trading days, reaches the level of $30.10 (as adjusted, mutatis
mutandis, pursuant to the adjustment principles set forth in Section 5(f) infra)
(the “Optional Conversion Threshold”), then the Company shall have the right,
but not the obligation, to effect, without the consent of any holder of a Note,
the Conversion of the entire outstanding principal balance of all of the Notes,
and no lesser portion thereof, into shares of Common Stock at the Conversion
Price as in effect at the effective time of such Conversion (including as
adjusted as provided in Section 5(f) hereof).  Upon such Conversion, the entire
amount of accrued and unpaid interest (and all other amounts owing) under this
Note through the effective date of Conversion shall be immediately due and
payable in cash to the holder of this Note.  In addition, if the Conversion
effected pursuant to this Section 5(c) occurs prior to the third anniversary of
the Closing Date, the entire amount of the interest under this Note through said
third anniversary that is forgone by the holder of this Note as a result of the
occurrence of this Conversion shall also be immediately due and payable in cash
to said holder.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Manner of Effecting
Section 5(c) Conversion.  The Company may exercise the right provided in Section
5(c) hereof by delivering a written notice of exercise (which shall include in
reasonable detail the Company’s bases for concluding that the Optional
Conversion Threshold has been attained) (the “Company Conversion Notice”), in
accordance with the provisions of Section 11.1 of the Purchase Agreement, to the
holder of each Note not less than fifteen (15) calendar days prior to the
effective date of the subject Conversion, which effective date may not be more
than sixty (60) calendar days after the date that the Optional Conversion
Threshold was attained, as set forth in the Company Conversion Notice, and in
such event the Conversion shall be deemed to have been effected at the close of
business on the date such Company Conversion Notice is given.  Any failure by
the Company, on any individual occasion of attaining the Optional Conversion
Threshold, to effect a Conversion pursuant to Sections 5(c) and 5(d) hereof
shall in no way affect any future right of the Company to effect such a
Conversion on a subsequent date, assuming that all of the conditions to
effecting such a Conversion are separately satisfied as of such subsequent
date.  Upon any Conversion of this Note pursuant to Section 5(c) hereof, the
rights of the holder hereof with respect to the outstanding principal thereby
converted shall cease, and the holder hereof shall thereupon be deemed to have
become the holder of record of the shares of Common Stock (or other securities)
into which this Note shall have been converted.  Upon receipt of the Company
Conversion Notice, the holder hereof shall surrender this Note to the Company,
and the Company shall thereupon (i) deliver to or upon the written order of the
holder hereof a certificate or certificates for the number of shares of Common
Stock (or other securities) issuable upon such Conversion, and (ii) make a cash
payment to the holder in respect of any fraction of a share as provided in
Section 5(e) hereof and in the amount required pursuant to the last two
sentences of Section 5(c) hereof.

 

(e)                                  Fractional Shares.  No fractional shares
shall be issued upon any Conversion.  Instead of any fractional share which
would otherwise be issuable upon a Conversion, the Company shall pay a cash
amount to the holder of this Note in respect of such fractional share in an
amount based upon (i) the closing price of the Common Stock on the trading day
immediately preceding the date of such Conversion on the principal national
securities exchange on which the Common Stock is then listed, or (ii) if the
Common Stock is not then so listed, the current fair market value of a share of
Common Stock as determined in good faith by the Board of Directors of the
Company.

 

(f)                                   Adjustments.  The Conversion Price and the
aggregate number and nature of the securities issuable upon the exercise of this
Note (the “Conversion Rate”) shall be subject to adjustment from time to time
upon the occurrence of the events enumerated in this Section 5(f), as follows.

 

If the Company:

 

(1)                                 pays a dividend or makes any other
distribution on the Common Stock in shares of the Common Stock or other capital
stock of the Company; or

 

(2)                                 subdivides, combines or reclassifies the
outstanding shares of Common Stock;

 

then, in each case, the Conversion Rate and the Conversion Price in effect
immediately prior to such action shall be proportionately adjusted so that the
holder of this Note may upon payment of the same aggregate Conversion Price
payable immediately prior to such action receive the aggregate number and kind
of shares of capital stock of the Company which the holder would have owned
immediately following such action if this Note had been converted immediately
prior to such action.

 

5

--------------------------------------------------------------------------------


 

Any such adjustment shall become effective immediately after the record date of
such dividend or distribution or the effective date of such subdivision,
combination or reclassification.

 

If after an adjustment the holder of this Note upon conversion of this Note may
receive shares of two or more classes of capital stock of the Company, the Board
of Directors of the Company shall determine the allocation of the adjusted
Conversion Price between the classes of capital stock.  After such allocation,
the Conversion Rate and the Conversion Price of each such class of capital stock
shall thereafter be subject to adjustment on terms comparable to those
applicable to Common Stock in this Section 5(f).

 

Such adjustment shall be made successively whenever any event listed above shall
occur.

 

In the event of any such adjustment, a Financial Officer of the Company shall,
within three (3) Business Days thereof, notify the holder of this Note, in
accordance with the provisions of Section 11.1 of the Purchase Agreement, of
such adjustment and, in reasonable detail, the method of computing the adjusted
Conversion Rate and the adjusted Conversion Price.

 

(g)                                  Registration Rights.  Pursuant to
Section 11.15 of the Purchase Agreement, all of the shares of Common Stock
issuable upon a Conversion pursuant to this Section 5 (as well as upon a
Conversion pursuant to Section 6 hereof) shall have the benefit of registration
rights on the terms set forth in the Registration Rights Agreement.

 

(h)                                 Pre-Conversion Dividends.  Upon the
occurrence of any Conversion pursuant to this Section 5 (as well as upon a
Conversion pursuant to Section 6 hereof), the Company shall, within three
(3) Business Days thereof, pay to the holder of this Note (x) the sum of the
applicable per share amounts of each cash dividend and other cash distribution
paid by the Company with respect to all shares of Common Stock during the period
commencing on the Closing Date and ending on the effective date of such
Conversion, as if such Conversion had occurred immediately prior to the record
date for said dividend or other distribution at the Conversion Price in effect
immediately prior to said record date, (y) less the amount of all interest paid
by the Company under this Note prior to the date of said dividend or
distribution.

 

6.                                      Change in Control.  Notwithstanding any
other provision of this Note, upon the occurrence of one or more events
constituting a Change in Control, and on each such occasion during the term of
this Note, the holders holding a majority of the outstanding principal balance
of the Notes (the “Electing Holders”) shall have the right, in their sole and
absolute discretion, by written election, to either (i) cause each of the
outstanding Notes, and all amounts of unpaid principal, accrued but unpaid
interest and other amounts owing thereunder, to become immediately due and
payable in full simultaneously with such occurrence; (ii) cause the entire
unpaid principal balance of each outstanding Note to be converted as of the
logical instant immediately prior to such occurrence into shares of the Common
Stock at a conversion price per share equal to the Conversion Price as then in
effect, with the entire amount of accrued but unpaid interest and other amounts
owing under each Note becoming immediately due and payable in cash to the holder
of said Note; or (iii) cause the outstanding Notes, and all of the terms and
provisions thereof, to continue in full force and effect notwithstanding the
occurrence of said Change in Control.  The Company shall provide each holder of
a Note written notice of any contemplated Change in Control, specifying with
reasonable particularity the nature, terms and contemplated timing thereof, not
less than fifteen (15) Business Days prior to the scheduled or first anticipated
date of the consummation thereof.  The holders of the Notes shall have ten
(10) Business Days from the date such notice is given to respond to the Company
in writing with respect to electing the option set forth in either clause (i),
(ii) or (iii) supra.  In the event that the Electing Holders fail to make timely
any such election, they will be deemed to have made the election set forth in
clause (iii).  In the event that the Electing Holders elect the option set forth
in clause (i) or (ii), the Company shall promptly take all necessary and
desirable actions to effectuate the full payment, or entire conversion of the
aggregate principal balance, as applicable, of all of the Notes.

 

6

--------------------------------------------------------------------------------


 

7.                                      Events of Default.  If an Event of
Default shall occur and be continuing, the principal of this Note may be
declared, or may automatically become, due and payable in the manner and with
the effect provided in the Purchase Agreement.

 

8.                                      Amendments, Modifications and Waivers. 
The Purchase Agreement permits, with certain exceptions as therein provided, the
amendment thereof and of the Notes and the modification of the rights and
obligations of the Company and certain rights of the Noteholders under the
Purchase Agreement and the Notes at any time by the Company with the consent of
the Required Holders.  The Purchase Agreement also contains provisions
permitting the Required Holders, on behalf of the Noteholders of all the Notes,
to waive compliance by the Company with certain provisions of the Purchase
Agreement and of the Notes and past defaults under the Purchase Agreement and
their consequences.  Any such consent or waiver shall be conclusive and binding
upon such Noteholder and upon all future Noteholders of any Note issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Note.

 

9.                                      Restrictions on Transfer; Registration
of Transfer.  This Note is subject to restrictions on transfer as set forth in
the Purchase Agreement.  As provided in the Purchase Agreement and subject to
certain limitations therein set forth, the transfer of this Note is registrable
in the Security Register, upon surrender of this Note for registration of
transfer at the principal offices of the Company, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company duly executed by, the holder hereof or its attorney duly authorized in
writing, and thereupon one or more new Notes, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees.

 

The Notes are issuable only in registered form without coupons in denominations
authorized under the Purchase Agreement.  As provided in the Purchase Agreement
and subject to certain limitations therein set forth, Notes are exchangeable for
a like aggregate principal amount of Notes of a different authorized
denomination, as requested by the Noteholder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange.

 

Prior to due presentment of this Note for registration of transfer as permitted
by the terms of the Purchase Agreement, the Company and any agent of the Company
may treat the person in whose name this Note is registered as the owner hereof
for all purposes, whether or not this Note be overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.

 

10.                               Notice of Certain Events.  If the Company
proposes at any time (a) to declare any dividend or distribution upon its shares
of Common Stock (or other class of its securities into which this Note may be
converted), other than a cash dividend or distribution as referenced in
Section 5(h) hereof, whether in property, stock or other securities (including,
without limitation, stock or other securities of any subsidiary of the Company,
whether in connection with a spin-off of such subsidiary, or otherwise); (b) to
offer rights for subscription pro rata to the holders of any class securities
into which this Note may be converted; (c) to effect any reclassification or
recapitalization of any class of securities into which this Note may be
converted; or (d) to merge or consolidate with or into any other corporation, or
sell, lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up; then, in connection with each such event, the
Company shall give the holder of this Note (x) at least fifteen (15) days’ prior
written notice of the date on which a record will be taken for such dividend,
distribution or

 

7

--------------------------------------------------------------------------------


 

subscription rights (and specifying the date on which the holders of the
applicable securities will be entitled thereto) or for determining the rights,
if any, of holders of such securities to vote in respect of the matters referred
to in (c) and (d) above; and (y) in the case of the matters referred to in
(c) and (d) above at least fifteen (15) days’ prior written notice of the date
when the same will take place (and specifying the date on which the holders of
the applicable securities will be entitled to exchange such securities for
securities or other property deliverable upon the occurrence of such event).

 

11.                               Miscellaneous.  All terms used in this Note
which are defined in the Purchase Agreement and not otherwise defined in this
Note shall have the meanings respectively assigned to them in the Purchase
Agreement.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

8

--------------------------------------------------------------------------------